By the Court.
When this case was before the court at a former term, it was decided that, upon the facts then appearing, the plaintiff was not entitled to recover. Messenger v. Bennie, 137 Mass. 197. The facts offered to be shown at the second trial do not in any essential particular differ from those shown at the first trial. The plaintiff was engaged in the dangerous sport of riding upon the runners of a sleigh in the public street; he suddenly left the runner of the sleigh on which he was riding, while it was in motion, in front and within a few feet of the sleigh driven by the defendant, who was driving at a moderate rate of speed. If, as is now claimed, the plaintiff saw the defendant’s team approaching, it does not help his case. He thoughtlessly and imprudently put himself in a position of danger, and, upon the facts, his injury is attributable to his own carelessness, and not to any negligence of the defendant.
Judgment on the verdict.